DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-8 and 10-13 in the reply filed on July 27, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Polishing member in claims 1-8 and 10-13
First dressing member in claims 1-8 and 10-13
Second dressing member in claims 1-8 and 10-13

First driving unit in claims 5, 12, and 13
Second driving unit in claim 5

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Polishing member is interpreted as element 51 and has a polishing surface 51a 
see the original specification [0047]
First dressing member is interpreted as element 62 has a dressing surface 62a 
see the original specification [0062]
Second dressing member is interpreted as element auxiliary dressing member 65
		has an auxiliary dressing surface 65a
Holding member is interpreted as rotary stage 531 see 
the original specification [0051]
First driving unit is interpreted as rotary driving unit 532 see
 the original specification [0050], [0071]
Second driving unit is interpreted as rotary driving unit 542 see the original 
specification [0055], [0071]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Controller is recited in claims 5-7, 12, and 13 and is interpreted as a control device 100 and is recited in [0077] as being one or more control computers, having a circuit 110 as illustrated in Fig. 7 and circuit 110 is equipped with one or more processors 111, a memory 112, a storage 113, an input/output port 114, and a timer 115.

Claim limitation “driving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The driving unit is interpreted as driving device 52 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The specification is unclear what the “driving unit” entails whether it is the rotary stage  531, rotational driving unit 532, or elevational driving unit 55 or some combination thereof in conjunction which the control device 100 see [0071] appears to recite that elements 531, 532, and 55 depend upon the control device to switch the states. From this it unclear if the control device should be included in claim 1 or is part of the “driving unit”.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is unclear what the “driving unit” entails whether it is the rotary stage  531, rotational driving unit 532, or elevational driving unit 55 or some combination thereof in conjunction which the control device 100 see [0071] appears to recite that elements 531, 532, and 55 depend upon the control device to switch the states. From this it unclear if the control device should be included in claim 1 or is part of the “driving unit”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification is unclear what the “driving unit” entails whether it is the rotary stage  531, rotational driving unit 532, or elevational driving unit 55 or some combination thereof in conjunction which the control device 100 see [0071] appears to recite that elements 531, 532, and 55 depend upon the control device to switch the states. From this it unclear if the control device should be included in claim 1 or is part of the “driving unit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al (US 2014/0308878).

Regarding claim 1:	Baumann et al teaches a polishing plates (holding members)  1, 2, dressing rings 11,18,  (dressing members) polishing pads (polishing members) 3,4 and driving unit (inner pin gears 6, 7) see [0025] Figs. 1 and 3. See the discussion of the gap between the dressing rings and pad in the abstract and [0025] – [0032].
.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (US 2014/0308878) in view of Berman (US 5,990,010).
The teachings of Baumann et al were discussed above.
Baumann et al fails to teach the dressing rings 11, 18 have different hardnesses.
The prior art of Berman teaches dressing members with different hardness see the discussion of conditioning/dressing heads 128/130 see col. 6 lines 16-64. Therein Berman discusses that the conditioning heads are made of different materials and are thus have different harnesses. The motivation to modify the apparatus of Baumann et al by using dressing members with different hardness improves flexibility of conditioning of the pads. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the CMP apparatus by using dressing members with different hardness improves flexibility of conditioning of the pads as suggested by Berman.
s 5-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (US 2014/0308878) in view of Lan et al (US 2019/0152020).
The teachings of Baumann et al were discussed above.
Baumann et al fails to teach the controller as recited in claims 5-7 and 12.
Likewise the prior art of Baumann et al fails to teach the switchover (interpreted as the selection) of the first state to the second state as recited in claims 8 and 13.
The prior art of Lan et al teaches an apparatus of CMP apparatus and method where  first and second dressing members  116, 118 are illustrated and described. The prior art of Lan et al further teaches a controller (control module 130) which according to [0027] transmits signals to control the selection (switch over) of which dressing member contacts the pad, the position of the dressing member(s) and the duration of the dressing. Thus, it would have been obvious to modify the apparatus of Baumann et al to provide a controller as suggested by Lan et al to provide autonomous reproducible control of the parameters of the CMP apparatus to include the selection (switch over) of which dressing member contacts the pad, the position of the dressing member(s) and the duration of the dressing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda et al (US 2018/0117729) teaches polishing pads (polishing members) 4, dressers (dressing members) 14, holding members (turntable/holding members 2, 3). See Fig. 8.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716